 


109 HRES 486 IH: Commending the Coast Guard for its extraordinary efforts in response to Hurricane Katrina and Hurricane Rita.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 486 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mrs. Jo Ann Davis of Virginia submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure
 
RESOLUTION 
Commending the Coast Guard for its extraordinary efforts in response to Hurricane Katrina and Hurricane Rita. 

 
Whereas more than 33,000 individuals were saved or evacuated by the Coast Guard in response efforts following Hurricane Katrina and Hurricane Rita, including— 
(1)more than 24,000 lives saved, including more than 12,000 by air resources and more than 11,000 by surface resources; and 
(2)more than 9,400 individuals evacuated from hospitals; 
Whereas Coast Guard personnel performed heroically in response to such hurricanes; 
Whereas 4,000 Coast Guard personnel on the ground and 45 Coast Guard aircraft and 14 Coast Guard Auxiliary aircraft logged over 7,000 flight hours to rescue flood victims in response to such hurricanes; and 
Whereas Coast Guard support in response to such hurricanes has been invaluable: Now, therefore, be it 
 
That the House of Representatives recognizes and commends the Coast Guard for its extraordinary efforts in response to Hurricane Katrina and Hurricane Rita. 
 
